Citation Nr: 0628580	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a right shoulder disability and, if so, 
whether service connection is warranted.

2. Entitlement to service connection for a fatty tumor of the 
right hand.

3. Entitlement to service connection for neuropathy of the 
right hand.

4. Entitlement to service connection for a prostate disorder.

5. Entitlement to service connection for arthritis of the 
feet.

6. Entitlement to service connection for arthritis of the 
knees.

7. Entitlement to service connection for a vision condition.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1957 to February 1959 and served in the Connecticut 
Army National Guard with various periods of active duty 
training from February 1959 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and January 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut. The veteran had hearings before the 
RO in December 2004 and January 2006 and before the Board in 
June 2006.  All the transcripts are of record.

The January 2005 rating decision reopened the veteran's claim 
for a right shoulder condition and denied the issue on its 
merits. Regardless of the RO's actions, the Board is required 
to consider whether new and material evidence has been 
received warranting the reopening of the previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims). 
Thus, the issue on appeal has been characterized as shown 
above. 

The Board notes that the veteran perfected an appeal for an 
increased evaluation for his service-connected bilateral 
hearing loss. He withdrew the appeal during his January 2006 
RO hearing and therefore the issue is not addressed here.

The issues of entitlement to service connection for a right 
shoulder disability, a fatty tumor of the right hand, 
neuropathy of the right hand, a prostate disorder, arthritis 
of the feet and knees, and a vision condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1959 rating decision, in pertinent 
part, denied service connection for a right shoulder 
disability, finding that, at that time the veteran did not 
have a diagnosed right shoulder condition. 

2. Thereafter, a May 1980 rating decision declined to reopen 
the claim for entitlement to service connection for a right 
shoulder disability determining that the veteran failed to 
submit new and material evidence. The veteran did not perfect 
an appeal making it the last final decision. 

3. In regard to the veteran's right shoulder disability, 
evidence received since the May 1980 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1980 rating decision that declined to reopen the 
claim for entitlement to service connection for a right 
shoulder disability is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1100 (2005).

2. Evidence received since the May 1980 rating decision in 
relation to the veteran's claim for entitlement to service 
connection for a right shoulder disability is new and 
material, and, therefore, the claim may be reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his right shoulder disability is a result 
of in-service routine firing of weapons during his time as an 
infantryman. The RO denied service connection in a May 1959 
rating decision where the RO found no current disability. A 
May 1980 rating decision continued the denial finding no new 
and material evidence to reopen the claim. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). Although a timely NOD was received, no 
correspondence perfecting the veteran's appeal was received 
within the appeal period. Therefore, the May 1980 rating 
decision is final.

At the time of the May 1980 decision, the record included 
service medical records from February 1957 to February 1959, 
which noted three treatments between October 1958 and 
November 1958 for calcified tendonitis of the right shoulder, 
bursitis of the right shoulder, and general complaints of 
acute pain. The record also contained an x-ray from April 
1959 revealing no shoulder abnormality and VA treatment 
records from 1970 to 1979 showing treatment for the veteran's 
right shoulder and diagnoses of chronic bursitis and 
tendonitis.

Since May 1980, potentially relevant evidence received 
includes medical records from 1999 to 2002 and in-service 
military personnel records showing, among other things, that 
the veteran was enlisted in the Army National Guard from 
February 1959 to February 1961. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  For evidence to 
be new and material in this matter, it would have to tend to 
show that the veteran currently has a right shoulder 
disability related to an in-service injury or event. 

The veteran's personnel records confirm that the veteran was 
assigned to an infantry unit for at least part of his active 
service. It also reveals that he served with the National 
Guard for three years after he separated from the Army. Those 
medical records are not currently of record. As will be 
discussed more thoroughly in the Remand portion of this 
opinion, these records may contain substantiating information 
to the veteran's claim.

The veteran has testified as to continuity of symptomatology 
concerning his right shoulder.  The veteran's medical records 
from 1970 to 1979 reveal right shoulder diagnoses of chronic 
bursitis and tendonitis.  Considering he was treated for 
right shoulder problems during service and has testified that 
he continued to have the same problems intermittently after 
service, the Board finds that the evidence received is new 
and material and serves to reopen the claim for service 
connection for a right shoulder disability. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the right shoulder claim is being reopened, 
any deficiencies in notice were not prejudicial to the 
veteran. 




ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a right shoulder disability, 
the claim is reopened, and, to that extent only, the appeal 
is granted.


REMAND

The veteran alleges that his various ailments are the result 
of his active duty activities as well as his National Guard 
active duty training. The veteran's personnel records confirm 
that the veteran was on active duty in the Army from February 
1957 to February 1959. Immediately thereafter, the veteran 
enlisted in the Connecticut Army National Guard from February 
1959 to February 1961.

No attempts have been made to obtain medical records from his 
time served in the National Guard. The RO should make an 
attempt to secure these records as they may provide 
information necessary to substantiate the veteran's claims. 
Federal records are considered part of the record on appeal 
since they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The RO should also 
take this opportunity to obtain any outstanding VA outpatient 
treatment records.  The veteran testified in December 2004 
that he had been receiving treatment at the Connecticut VA 
medical facilities for approximately the past 10 years, but 
only records from 2001 to 2002 were obtained.

Additionally, in regard to the veteran's claimed right 
shoulder condition, as outlined above, the veteran alleges 
that his right shoulder condition occurred in service as a 
result of constant firing of weapons. The in-service medical 
records currently of record show three treatments for 
shoulder pain from October 1958 to November 1958, including 
diagnoses of bursitis and calcified tendonitis. An April 1959 
x-ray revealed no shoulder abnormalities. Treatment records 
from 1970 to 1979, on the other hand, show on-going treatment 
for right shoulder pain and diagnoses of chronic bursitis and 
tendonitis. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
diagnoses. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the Connecticut Army National Guard 
or any other appropriate agency from his 
National Guard service between February 
1959 and February 1961. All efforts to 
obtain these records should be fully 
documented, and the Army National Guard 
must provide a negative response if 
records are not available.

2. Obtain the veteran's complete medical 
records for all dates to the present from 
the VAMC in Newington, Connecticut; New 
London, Connecticut; and West Haven, 
Connecticut. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination for the 
claimed condition of a right shoulder 
disability to determine the extent and 
likely etiology of any right shoulder 
condition found. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

4. After the above is complete, the RO 
should complete any further development 
deemed necessary in light of the newly 
obtained evidence, including but not 
limited to affording the veteran 
appropriate VA examinations for his 
claimed conditions.  

5. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


